 Case 3:17-cv-00159-L-JLB Document 125 Filed 07/29/19 PageID.4843 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                       Case No.: 17cv159-L(JLB)
12                                 Plaintiffs,
                                                  JUDGMENT IN A CIVIL CASE
13   v.
14   NEW BALANCE ATHLETICS, INC.,
15                                Defendant.
16
17
18         Decision by Court. This action was decided on Plaintiffs' unopposed motion for
19   final class action settlement approval (doc. no. 117) and a decision has been rendered.
20         IT IS HEREBY ORDERED AND ADJUDGED:
21         1.     For the reasons and on terms stated in the Order Granting (1) Motion for
22   Final Class Action Settlement Approval; and (2) Motion for Attorneys' Fees, Costs,
23   Litigation Expenses, and Plaintiffs' Incentive Awards filed concurrently herewith, and on
24   terms stated in the Amended Settlement Agreement signed December 7, 2018 (doc. no.
25   106-3), Judgment is entered for the Plaintiffs and the Class comprised of:
26         All persons who purchased any and all “Made in USA” Shoes from New
           Balance and/or its Authorized Retailers in California from December 27,
27
           2012 up to and including January 24, 2019 ("Class" and “Class Period”
28         respectively). “'Made in USA' Shoes” means the New Balance’s “Made
                                              1
 Case 3:17-cv-00159-L-JLB Document 125 Filed 07/29/19 PageID.4844 Page 2 of 3




 1           in USA” labeled shoes listed below and purchased as new by Class
             members in California during the Class Period:
 2
 3                               ELIGIBLE NEW BALANCE SHOE MODELS

 4                                  601                  ML996
                                  M1140                  ML997
 5                                M1290                  MR1105
                                  M1300                  MR993
 6
                                  M1400                  MW812
 7                                M1540                   PM15
                                  M1700                   PM16
 8                                M2040                  US574
                                  M3040                  US576
 9
                                   M498                  US990
10                                 M574                  US993
                                   M585                  US998
11                                 M587                  W1140
                                   M770                  W1290
12
                                   M990                  W1400
13                                 M991                  W1540
                                   M995                  W3040
14                                 M996                   W498
                                   M997                   W587
15                                M9975                   W990
16                                 M998                   W998
                                  MK706                  WK706
17                                ML1300                 WR993
                                  ML1978                 WW812
18
19           Excluded from the Class are: (a) New Balance’s board members and
20           employees, including its attorneys; (b) any persons who purchased the
             “Made in USA” Shoes for the purposes of resale; (c) distributors or re-
21           sellers of “Made in USA” Shoes; (d) the judge and magistrate judge and
22           their immediate families presiding over this action; (e) governmental
             entities; and (f) persons or entities who or which exclude themselves
23           from the Class as provided in the notice.
24
25   /////
26
27
28
                                                2
 Case 3:17-cv-00159-L-JLB Document 125 Filed 07/29/19 PageID.4845 Page 3 of 3




 1            2.   Individuals listed on Exhibit H to the Declaration of Jeanne C. Finegan
 2   dated June 21, 2019 (doc. no. 117-13) requested exclusion and are excluded from the
 3   Class.
 4            3.   Notice was properly directed to the Class.
 5            4.   The Court retains jurisdiction over the implementation, administration, and
 6   enforcement of this Judgment, and all matters ancillary thereto.
 7            5.   The Court, finding that no reason exists for delay, hereby directs the Clerk
 8   to enter this Judgment forthwith.
 9
10   Dated: July 29, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
